EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory webb (#59859) on 12/23/2021.

The application has been amended as follows: 
Claims 1, 9 and 17 are amended.
Claims 8, 16 and 24 are cancelled.

1.	(Currently Amended) A method of wireless communications performed by a user equipment (UE), the method comprising:
receiving, from a first base station associated with a new radio (NR) network employing an NR radio access technology (RAT), a reference signal configuration of a long-term evolution (LTE) network employing an LTE RAT, wherein the reference signal configuration indicates at least reference signal resource mapping information and a number of antenna ports associated with a reference signal of the LTE network; 
determining, based on the reference signal configuration of the LTE network, a location of the reference signal of the LTE network; 
receiving, from a second base station associated with the LTE network, the reference signal of the LTE network; 
receiving, from the first base station via the NR network, a data signal of the NR network, wherein the data signal is in a location that is non-overlapping with at least a portion of the location of the reference signal of the LTE network; and 
decoding, at least based on the received reference signal of the LTE network, the data signal of the NR network.

2.	The method of claim 1, wherein the determining the location of the reference signal includes determining at least a frequency tone of the reference signal of the LTE network. 

3.	The method of claim 2, wherein the receiving the data signal includes receiving the data signal based on a mapping of data tones to frequency tones that are non-overlapping with the frequency tone of the reference signal of the LTE network. 

4.	The method of claim 1, wherein the reference signal configuration indicates at least one of sequence information for the reference signal of the LTE network or a cell identifier of the LTE network.

5.	The method of claim 1, wherein the reference signal includes an LTE common reference signal.

6.	The method of claim 1, wherein the receiving the reference signal configuration includes receiving a radio resource control (RRC) message including the reference signal configuration.

7.	The method of claim 1, further comprising:
	determining a measurement of the NR network based on the reference signal of the LTE network; and 
transmitting, to the first base station, the determined measurement.

8.	(Cancelled)
	
9.	(Currently Amended) A user equipment (UE) for wireless communications, comprising:
	memory; and
a processor coupled to the memory, wherein the UE is 
receive, from a first base station associated with a new radio (NR) network employing an NR radio access technology (RAT), a reference signal configuration of a long-term evolution (LTE) network employing an LTE RAT, wherein the reference signal configuration indicates at least reference signal resource mapping information and a number of antenna ports associated with a reference signal of the LTE network;
determine, based on the reference signal configuration of the LTE network, a location of the reference signal of the LTE network; 
receive, from a second base station associated with the LTE network, the reference signal of the LTE network;
receive, from the first base station via the NR network, a data signal of the NR network, wherein the data signal is in a location that is non-overlapping with at least a portion of the location of the reference signal of the LTE network; and 
decode, at least based on the received reference signal of the LTE network, the data signal of the NR network.
	
10.	The UE of claim 9, wherein the UE is further configured to determine at least a frequency tone of the reference signal of the LTE network.

11.	The UE of claim 10, wherein the UE is further configured to receive the data signal based on a mapping of data tones to frequency tones that are non-overlapping with the frequency tone of the reference signal of the LTE network. 

12.	The UE of claim 9, wherein the reference signal configuration indicates at least one of sequence information for the reference signal of the LTE network or a cell identifier of the LTE network.

13.	The UE of claim 9, wherein the reference signal includes an LTE common reference signal.

14.	The UE of claim 9, wherein the UE is further configured to receive a radio resource control (RRC) message including the reference signal configuration.

15.	The UE of claim 9, wherein the UE is further configured to:
determine a measurement of the NR network based on the reference signal of the LTE network; and 
transmit, to the first base station, the determined measurement.

16.	(Cancelled)
	
17.	(Currently Amended) A non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable by a user equipment (UE) to:
receive, from a first base station associated with a new radio (NR) network employing an NR radio access technology (RAT), a reference signal configuration of a long-term evolution (LTE) network employing an LTE RAT, wherein the reference signal configuration indicates at least reference signal resource mapping information and a number of antenna ports associated with a reference signal of the LTE network;
determine, based on the reference signal configuration of the LTE network, a location of the reference signal of the LTE network; 
receive, from a second base station associated with the LTE network, the reference signal of the LTE network;
receive, from the first base station via the NR network, a data signal of the NR network, wherein the data signal is in a location that is non-overlapping with at least a portion of the location of the reference signal of the LTE network; and
decode, at least based on the received reference signal of the LTE network, the data signal of the NR network.

18.	The non-transitory computer-readable medium of claim 17, wherein the instructions executable to determine the location of the reference signal further include instructions executable to determine at least a frequency tone of the reference signal of the LTE network. 

19.	The non-transitory computer-readable medium of claim 18, wherein the instructions executable to receive the data signal further include instructions executable to receive the data signal based on a mapping of data tones to frequency tones that are non-overlapping with the frequency tone of the reference signal of the LTE network. 

20.	The non-transitory computer-readable medium of claim 17, wherein the reference signal configuration indicates at least one of sequence information for the reference signal of the LTE network or a cell identifier of the LTE network.

21.	The non-transitory computer-readable medium of claim 17, wherein the reference signal includes an LTE common reference signal.

22.	The non-transitory computer-readable medium of claim 17, wherein the instructions executable to receive the reference signal configuration further include instructions executable to receive a radio resource control (RRC) message including the reference signal configuration.

23.	The non-transitory computer-readable medium of claim 17, wherein the code further comprises instructions executable to:
determine a measurement of the NR network based on the reference signal of the LTE network; and 
transmit, to the first base station, the determined measurement.

24.	(Cancelled)

25.	The method of claim 1, wherein the reference signal of the LTE network is based on a subcarrier spacing the same as the NR RAT.

26.	The method of claim 25, wherein the subcarrier spacing is 15 kilohertz (kHz).

27.	The UE of claim 9, wherein the reference signal of the LTE network is based on a subcarrier spacing the same as the NR RAT. 

28.	The UE of claim 27, wherein the subcarrier spacing is 15 kilohertz (kHz).

29.	The non-transitory computer-readable medium of claim 17, wherein the reference signal of the LTE network is based on a subcarrier spacing the same as the NR RAT. 

30.	The non-transitory computer-readable medium of claim 29, wherein the subcarrier spacing is 15 kilohertz (kHz).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner believes that the complete prosecution history which clearly reflect, as much as is reasonably possible, the reasons why the application was allowed. Hence there is no need to write the reason for allowance separately.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/           Primary Examiner, Art Unit 2468